Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The substitute specification filed on 8/5/2022 has been accepted and entered.
Drawings

The substitute drawings filed on 8/5/2022 has been accepted and entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Thangaraj Palanisamy on 8/9/2022.   

(See attached office appendix)

Reasons for Allowance

The claimed invention provides a unique method of collaborative gleaning or tagging contents using different applications via plugins with accessible context menu to enable a team of users to collaborative compile a document comprises of gleaned contents the users have tagged under a topic. Specifically, the invention provides an alternative way of executing some of the context menu options though a command line interface, by inputting a command line into any empty text box available in the application user interface, and selecting the inputted command along with the corresponding context menu option in the context menu.
The concept of clipping contents and gather them in a clipboard or a composition is very well known; such as Simpson (US Pub 20040205493), Chen (20050102630), Rohrs (US Pub 20070266011), Chang (US Pub 20070266342) all teach clipping contents from various web pages, and present the clipped contents in a single composition or topic. But They don’t teach a collaboration environment where multiple users can engage in the same task of clipping/tagging contents under a specific topic.
The closest art Qureshi (US Pub 20140229481, Fig. 1, 3-4) teaches a content management system that allows multiple users to capture contents from an application such as a web browser, and store the captured contents and automatically generated bibliographies for later retrieval into documents being edited among a network of users. However, Qureshi does not teach a command line interface that allow user to input command into a text box to tag content/add user(s)/notify user(s).
Peters (US Pub 20070157115, Fig. 3(a)-(b), Fig. 4) teaches a command line interface embedded within a context menu, which allow user to type in command and execute the command from the context menu. But Peters do not teach enabling user to type in the command at any empty text box in an application, and upon user selection of the command and corresponding menu option, execute the command.
Similarly, Chandra (US Pub 20080046845, Fig. 6) teaches a highlighter toolbar that enables user to manipulate the control and configuration of the highlighting service, which includes text input boxes that enable users to email the highlighted contents. However, Chandra do not teach enabling user inputs at any empty text box in an application, and upon user selection of the command and corresponding menu option, execute the command.
In view of the prior arts of the records, the specific combination of tagging of contents from an application by a user in a collaborative team to form a collaborative document under a specific topic, and user inputs of a command utilizing any text input box in the application, and the execution of the command upon user selection of the command and corresponding menu option, is not found in the prior arts. Accordingly, the scope of the claimed invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.
After a thorough search, and in light of the prior art of record, claims 35-68 (renumbered to 1-34) are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176